Citation Nr: 0841568	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  93-14 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant's mother and sister


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to December 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

In August 2002, the Board reopened the veteran's claim for 
service connection for an acquired psychiatric disorder based 
on new and material evidence.  In May 2003, the Board 
remanded the case to the RO.  In October 2003, the Board 
denied the veteran's claim.  The veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court), and in March 2007, the Court granted a joint motion 
by the parties and remanded the claim to the Board.

In August 2007, the Board denied the veteran's claim.  The 
veteran again appealed the denial to the Court, and in July 
2008, the Court granted a joint motion by the parties and 
remanded the claim to the Board.


FINDING OF FACT

The veteran's current psychiatric disability was first shown 
many years after service and is not due to any incident of 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In this case, the appellant has a current psychiatric 
disorder, diagnosed as schizophrenia.  Accordingly, the 
appellant satisfies the initial criteria of having a current 
disability.

The service medical records do not contain any findings of 
psychiatric symptoms, and no references to psychiatric 
complaints or treatment.  The veteran's January 1977 
separation examination showed a normal psychiatric 
evaluation.  

The evidence shows that in 1988, about eight years after 
discharge, the appellant was first diagnosed with a 
psychiatric disability.  The summary of the veteran's 
hospitalization at a VA facility from June 1988 to August 
1988 indicates that this was his first admission and states:

Lately he stopped taking care of his personal 
needs, not eating or sleeping & staying shut 
in his room for last 2 years.  He was 
promptly admitted to prevent still further 
deterioration.

The diagnosis was catatonic schizophrenia, and the prognosis 
was poor.

The veteran's sister testified in May 1991 at the RO that the 
veteran first received treatment for a psychiatric disability 
in 1988, eight years after he was discharged from service.  
His sister explained that she observed that the veteran's 
demeanor had changed after he returned from active duty.  She 
recounted that the veteran's conditioned continued to worsen 
until 1988 when he was admitted to the hospital. When she 
testified in January 1994, she stated that she had taken the 
veteran to VA many times but that he was denied treatment 
because he did not have any document to prove that he was a 
veteran.  His mother also testified at the January 1994 
hearing.  His mother testified that when the veteran returned 
home from the military he was very nervous, used offensive 
words, and that his unusual behavior began the first day he 
arrived home.  His sister has stated that when the veteran 
came home from the military, he was distracted.  She reported 
that he did not receive treatment prior to 1988.

In a September 1999 VA medical questionnaire, a private 
physician diagnosed the veteran with schizophrenia that was 
"reportedly service connected."  The private physician did 
not cite the evidence upon which his conclusion was based. In 
fact, the use of the word "reportedly" suggests that the 
physician did not render an opinion himself concerning 
whether the veteran's psychiatric disorder was incurred 
during his military service, but was repeating what had been 
reported to him.

VA examined the veteran in March 2003.  The VA examiner 
indicated that she had thoroughly reviewed the veteran's 
claims file and found no evidence of complaints or treatments 
for a neuropsychiatric condition during the veteran's 
service.  Based on a psychiatric examination of the veteran, 
she diagnosed chronic schizophrenic disorder, 
undifferentiated type.  The examiner found no evidence that 
the veteran had any kind of emotional or psychiatric symptoms 
during service or that he had received an evaluation or 
evaluation for a neuropsychiatric disorder.  There was no 
evidence that the veteran had any specific event or situation 
during service that might have provoked his current 
neuropsychiatric disorder.  There was no evidence of any 
treatment, at least not on a regular basis, or any diagnosis 
during the years that followed his discharge from Military 
service until VA admitted him in 1988. The examiner concluded 
that, based upon the available evidence, there was no 
relationship, and it was very unlikely, that the veteran's 
current neuropsychiatric disorder was related to his military 
service.  The examiner subsequently reviewed the March 2003 
VA Social and Industrial Field Survey.  Based on her review, 
she noted that it confirmed her earlier impression that the 
veteran's current neuropsychiatric disorder was not in any 
way likely to be related to the veteran's military duty or to 
any event during service.

After the July 2008 Joint Motion, the veteran submitted a 
November 2008 statement from Christina L. Riebeling, Ph.D 
with written waiver of RO consideration.  Dr. Riebeling 
indicated she reviewed the VA claims file.  Based primarily 
on the statements of the veteran's life long acquaintances, 
to include family members, Dr. Riebling opined that there was 
no question that the veteran had schizophrenia.  Because he 
had schizophrenia, he more likely than not had a prodromal 
phase of the illness that occurred before his diagnosis in 
1988.  His family and associates describe behavior that was 
most reasonable interpreted as prrodromal symptoms of 
schizophrenia.  Regardless of existing documentation, it 
would not be unusual for a Hispanic male and his family to 
delay seeking psychiatric treatment.  Therefore, it was her 
opinion that the veteran entered the prodromal phase of 
schizophrenia by 1981 and his disease progressed such that 
positive symptoms and the more visible phase of his illness 
led to his diagnosis in 1988.

The service medical records are negative for a finding of a 
psychiatric disorder.  The post-service medical evidence 
reveals that the veteran was not diagnosed with a psychiatric 
disorder until 1988, which was eight years after his 
discharge.  The March 2003 VA examiner, based on a thorough 
review of the record, opined that the veteran's current 
psychiatric disorder was not related to an incident or 
disorder during service.  The Board finds this March 2003 VA 
psychiatric examination report compelling because the 
examiner's recitation of the evidence is consistent with the 
evidence in the claims file.  The VA physician thoroughly 
discussed the veteran's medical history, reviewed the claims 
file, and explained the reasons for her conclusion. It is 
noted that the veteran's representative has argued that it is 
not clear that the VA examiner considered the lay statements 
in the file.  However, the examiner reported that the claims 
folder, which contained the lay statements, was thoroughly 
reviewed; thus, the lay statements were considered by the 
examiner.

The evidence in favor of the veteran's claim lacks probative 
weight.  The private physician who completed the September 
1999 VA medical questionnaire did not cite the basis of the 
statement that the veteran had schizophrenia that was 
"reportedly service connected," and the Board finds that this 
evidence lacks weight and probative value when compared to 
the evidence discussed above.  To the extent that it may 
reflect the physician's opinion - rather than a recitation of 
what he had been told -- a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  An examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

The Board has considered additional private evidence, to 
include a certificate from Centro De Salud Mental De La 
Cumunidad dated from January 1994, and VA outpatient 
treatment records from July 1997 through 2002.  This evidence 
does not indicate that a psychiatric disorder developed 
during service.

The appeal has been returned to the Board twice so that the 
Board can specifically discuss the lay statements and lay 
testimony of the veteran's family members and friends.  This 
includes numerous written statements from friends and family 
in support of the veteran's claim, a transcript of a May 1991 
hearing at the RO in which the veteran's sister testified, 
and a transcript of a January 1994 hearing at the RO in which 
the veteran's mother and sister testified.  The veteran did 
not testify at either hearing. The veteran's mother and 
sister are not medically trained, and thus their testimony at 
the 1991 and the 1994 hearings lacks probative value when 
considering diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The same is true 
for the other lay statements of record.  While they are 
competent to attest to matters susceptible to lay 
observation, as lay people, they are not competent to provide 
an opinion requiring medical expertise, such as an opinion 
that a current an acquired psychiatric disorder is 
etiologically related to a disease or incident during 
service.  See Espiritu.  Thus, this testimony and these 
statements are used to describe the veteran's behavior, 
actions, and statements, which then must be evaluated to 
determine whether they show that the veteran's currently 
diagnosed schizophrenia was present either during his active 
military service or manifested to a degree of 10 percent 
within the initial post-service year.

Service connection may be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b) (2006).  The United States Court of Appeals for 
the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), has held that while the Board is entitled 
to weigh the credibility of lay evidence, a lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on competent lay 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.

In this case, the Board concludes that the lay evidence 
presented by the veteran and his friends and family, 
concerning his continuity of symptoms after service, is not 
credible when weighed against the medical evidence from and 
after service.  It is claimed that the veteran has had 
symptoms of his current psychiatric disability since his 
military service.  When considering both the lay and the 
medical evidence, the Board gives more weight to the 
contemporaneous medical evidence than to the lay statements 
made for the purpose of supporting the veteran's claim.  The 
medical evidence in the veteran's claims file simply does not 
support the proposition that he has had symptoms of his 
current psychiatric disability since his military service.  
In Maxson the Court found that the lengthy period, from 
separation to the first showing of a disability, without 
treatment for the claimed condition, is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The Board notes that, in his May 1989 claim, the veteran 
reported that he was treated in service in 1979 and 1980, but 
his sister has testified that he was not treated during 
service.  (See, hearing transcript in May 1991 and in January 
1994). This testimony is consistent with the service medical 
records, which do not refer to any psychiatric complaints, 
symptoms, or treatment.  Thus, the veteran's statements are 
unreliable and inconsistent.

The lay statements, particularly the testimony of the 
veteran's sister and mother, are to the effect that the 
veteran had symptoms from the day he returned home from 
service.  The July 2008 Joint Motion noted, citing Buchanan, 
that while the Board may weigh such evidence, it cannot make 
findings of credibility about such lay testimony on the basis 
that there is a lack of corroborating medical evidence.  The 
Board notes that the Buchanan court stated:

This is not to say that the Board may not 
discount lay evidence when such discounting 
is appropriate.  Rather, the Board, as fact 
finder, is obligated to, and fully justified 
in, determining whether lay evidence is 
credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  
Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical 
evidence against the lay evidence of record.  
Under the correct interpretation of the 
relevant statutory and regulatory provisions, 
however, the Board cannot determine that lay 
evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the 
lay evidence presented by a veteran is 
credible and ultimately competent, the lack 
of contemporaneous medical evidence should 
not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to 
disability benefits based on that competent 
lay evidence.  451 F.3d at 1336-1337.

Here, the Board has not based its decision solely on the lack 
of corroborating medical evidence.  Testimony is not 
consistent with the contemporaneous medical records: the 
service medical records, which do not refer to any 
psychiatric symptoms or complaints, and the first medical 
evidence of a psychiatric disorder, which refers to only a 
two-year history of symptoms.  The summary of the 
hospitalization beginning in June 1988 clearly refers to an 
acute exacerbation of the veteran's psychiatric symptoms.  
But it also only dates his symptoms from two years prior to 
the hospitalization - not all the way back to 1980, in 
contrast to the lay evidence.  Because there is good reason 
to provide an accurate report of symptoms when seeking 
medical treatment, the Board gives more weight to the 
contemporaneous medical records than to the later lay 
statements made for the purpose of supporting the veteran's 
claim for service connection.

Lay parties are competent to report subjective complaints; 
however, the Board does not find the veteran's or his 
friends' and family's allegations and reported history 
credible.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, there are objective documents, 
described above, that clearly refute his reported history. 
Because of the inconsistencies between the lay statements 
made later, for the purposes of this claim, and the 
contemporaneous treatment records that do not date the 
veteran's symptoms back to his military service, and the lack 
of any other evidence to corroborate the lay statements, the 
Board finds that the lay allegations have limited, if any, 
probative value. Consequently, the lay statements do little 
to establish continuity of symptomatology under 38 C.F.R. § 
3.303(b).  This evidence weighs heavily against a finding 
that the veteran had psychiatric problems in service and 
continuously thereafter.

The Board has considered the veteran's assertions that his 
psychiatric disorder had its onset in service or within the 
first post-service year, and while he, his friends, and his 
family members may believe that it did, as a lay persons 
without medical expertise their assertions are not competent 
medical evidence.  A lay person has no competence to offer a 
medical opinion in that regard.  Espiritu.  The evidence 
demonstrates that a chronic psychiatric disorder was not 
present in service or until several years thereafter and was 
not due to service; not only is there a lack of 
contemporaneous medical evidence supporting any claims of 
continuity of symptomatology; there are documents 
contradicting such a claim.  Therefore, the lay allegations 
as to post-service continuity of symptoms are not credible 
and not persuasive.

As for the November 2008 statement from Dr. Riebeling, her 
opinion was primarily based on lay statements as the medical 
evidence of record, i.e., service medical records, VA 
hospital and treatment records do not show that the veteran 
had schizophrenia in service or that his psychiatric 
disability manifested to a degree of 10 percent within the 
initial post-service year.  However, this opinion was based 
on a history related by the veteran's family and friends and 
was not supported by evidence elsewhere in the record.  In 
effect, it was based on an inaccurate factual premise - that 
the veteran's psychiatric disability manifested to a degree 
of 10 percent within the initial post-service year.  Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (holding that it is error to reject 
a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran).  As 
noted above, the medical evidence is inconsistent with the 
testimony and statements offered by family and friends.  The 
veteran's diagnosis of a psychiatric disability was in 1988.  
It was noted that "lately" he had stopped taking care of 
his personal needs, not eating or sleeping and staying shut 
in his room for the last two years.  There was no mention 
that the veteran's symptoms had existed the first day he 
returned home from the service, as his mother testified in 
January 1994, and there is no medical evidence that the 
veteran had a psychiatric disorder while in service.  In 
addition, Dr. Riebeling did not give a rationale as to why 
the veteran was not showing signs of a psychiatric disability 
in the military, when lay statements made it clear that the 
veteran was showing severe signs upon separation from 
service; or how she determined that the veteran's psychiatric 
disability manifested to a degree of 10 percent within the 
initial post-service year.  Although Dr. Riebeling explains 
that the reason why the veteran did not seek treatment prior 
to 1988 was because he was a Hispanic male, she does not 
explain why the first reports of psychiatric treatment 
contain a two-year history of symptoms and do not report that 
the veteran's symptoms dated back to his military service.  

Finally, Dr. Riebeling has gleaned from the statements and 
testimony of family and friends that symptoms observed were a 
prodromal phase of schizophrenia which not only occurred 
precisely within one year after separation from service but 
purportedly also manifested to a degree of 10 percent within 
the initial post-service year.  Medical expertise is required 
to causally relate the origin of a current disability to the 
veteran's military service.  Whether certain symptoms can be 
said with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Clyburn v. West, 12 Vet. App. 296 (1999).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March and October 2002 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the preponderance of the evidence is 
against the appellant's claim for service connection, and any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
some private medical records, VA treatment records, and VA 
examination have been associated with the claims folder.  
Attempts were made to obtain other private records, but the 
appellant did not authorize VA to obtain other records or 
give them to VA himself.


In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


